Title: From James Madison to William Bainbridge, 5 April 1817
From: Madison, James
To: Bainbridge, William


Dear SirW[ashington]. Apl. 5. 1817
I have recd. yours of Mar. 27. inclosing a copy of a letter to the Secy. of the Navy of the same date.
In answer to it I have to observe merely that, on the statement of the case as originally made to me, I expressed or acquiesced in the opinion that under the circumstances of it, you could not be re-instaled in the Station at Charlestown, by the removal of Capt: Hull. The new matter on which I understand the recent application for a reconsideration of the subject was grounded, not having come before me, I can of course have formed no opinion, nor could properly express any in relation to it.
I wish you to be assured Sir, that nothing in what has passed is to be understood as implying any derogation from the sense I have entertained of your distinguished character and services as a naval Commander, or of your personal worth. Be pleased to accept my friendly respects
J. M
